DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Examiner notes the first NPL document listed on the IDS did not appear to have been filed and was therefore not considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 in the final 2 lines states that the pulse output from the compressor stage has a positive chirp. The specification discloses a positively chirped pulse input into a negatively chirped compressor to recompress the pulse (fig.3a, [0015]), as well as the ability to adjust the amount of negative chirp in the compressor ([0043]). The specification thus appears to enable the production of a final output from the compressor which has a positive chirp as stated in the claim, but the specification does not explicitly state the final output from the compressor is positively chirped. The Examiner’s understanding is that the final output from such a system is most often one in which the chirp/dispersion has been completely compensated by the compressor, meaning no appreciable positive or negative chirp. 
Although the specification appears to support the operation of the claimed system/method claim 1 is objected to largely to call attention to this issue to ensure the Applicant has written the claim as intended.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (“Optimization and characterization of dual-chirped optical parametric amplification”, 2015 J. Opt. 17 124001) in view of Jovanovic et al. (US 2003/0128423).
	With respect to claim 1, Fu teaches a method for selectively producing a short high-energy laser pulse having a predetermined wavelength and a predetermined chirp, comprising: directing an initial laser pulse into a splitter (fig.1a from Ti:sapphire, pg.2 col.2 para.4), which splits off a portion of energy from the initial pulse to form a first signal pulse (fig.1a lower path), the remaining energy from the initial laser pulse forming a pump pulse (fig.1a upper path); inputting the first signal pulse into a tunable pulse stretcher (fig.1a Dazzler, pg.3 col.2 para.1), the tunable pulse stretcher controllably converting the first signal pulse into a second signal pulse having a predetermined wavelength and a predetermined positive 
Fu further teaches the use of adjustable chirp values which result in a positively chirped idler being produced (pg.7 col.1 para.1) and input to the negative chirp compressor. Fu and Jovanovic do not specify the final output to be positively chirped. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to modify the system of Fu and Jovanovic to output a pulse with a positive chirp as a means of optimizing the system which has been demonstrated to have adjustable chirp components (see above Dazzler and combination with Jovanovic) which have clearly been demonstrated to be result effective variables via their use by Fu to affect the compression values of the output pulse (see MPEP 2144.05 II A/B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.